 

Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT dated October 02, 2017 (the “Effective
Date”) is entered by and between Quest Solution, Inc., a company incorporated
under the laws of Delaware (the “Company”), and Benjamin Kemper, an individual
(the “Executive”), with reference to the following facts:

 

The Executive wishes to serve, and the Company wishes the Executive to serve, as
Chief Financial Officer; and

 

The parties hereto wish to enter into an employment agreement (the “Employment
Agreement”) between the Executive and the Company, on the terms and conditions
contained in this Employment Agreement.

 

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

 

1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment and agrees to perform the Executive’s
duties and responsibilities in accordance with the terms and conditions
hereinafter set forth.

 

1.1 Duties and Responsibilities. The Executive shall serve as the Chief
Financial Officer. During the Employment Term, the Executive shall perform all
duties and accept all responsibilities incident to such position and other
appropriate duties as may be assigned to the Executive by the Chief Executive
Officer of the Company or the board of directors of the Company (the “Board”)
from time to time. The Executive shall report directly to the Chief Executive
Officer. The Company shall retain full direction and control of the manner,
means and methods by which the Executive performs the services for which he is
employed hereunder and of the place or places at which such services shall be
rendered.

 

1.2 Employment Term. The term of the Executive’s employment shall commence on
the Effective Date and continue for twelve (12) months, unless earlier
terminated in accordance with Section 6 hereof. The term of the Executive’s
employment shall be automatically renewed for successive one (1)-year periods
until the Executive or the Company delivers to the other party a written notice
of their intent not to renew the Employment Term, such written notice to be
delivered at least thirty (30) days prior to the expiration of the
then-effective Employment Term. Each of the initial 12-month period and each
successive one (1)-year period shall be known as an “Employment Term.”

 

1.3 Extent of Service. During the Employment Term, the Executive agrees to use
the Executive’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and to devote all requisite Executive’s business time,
attention and energy thereto. Executive further agrees not to work either on a
part-time or independent contracting basis for any other business or enterprise
during the Employment Term without the prior written consent of the Company’s
Chief Executive Officer.

 

1.4 Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) at the annual rate of $130,000 (U.S.), payable at such times as the
Company customarily pays its other senior level executives (but in any event no
less often than monthly). The Base Salary shall be subject to all state, federal
and local payroll tax withholding and any other withholdings required by law.
The Executive’s Base Salary may be increased by the Board or any party delegated
by the Board. Once increased, such increased amount shall constitute the
Executive’s Base Salary. The Company shall grant the Executive 500,000 options
to purchase common stock of the Company at the closing stock price on the date
prior to the date hereof. Executive shall also receive from the Company a
$20,000 signing bonus in the form of two equal payments of $10,000. The payments
shall be due as follows: $10,000 upon signing this Agreement and $10,000 two
weeks from the date of this Agreement respectively.

 

1.5 Incentive Compensation.

 

(a) Bonus. The Executive shall be eligible to earn a cash and/or equity bonus as
the Board may determine at its sole discretion, from time to time, based on
meeting performance objectives and bonus criteria to be mutually identified by
the Executive and the Board. Bonuses, if any, shall be subject to all applicable
tax and payroll withholdings.

 

 

 

 

(b) Executive Benefits. The Executive shall be entitled to participate in all
executive benefit or incentive compensation plans now maintained or hereafter
established by the Company for the purpose of providing compensation and/or
benefits to executives of the Company and any supplemental retirement, salary
continuation, stock option, deferred compensation, supplemental medical or life
insurance or other bonus or incentive compensation plans. The Executive’s
participation in such plans shall be on the terms as determined by the Board. No
additional compensation provided under any of such plans shall be deemed to
modify or otherwise affect the terms of this Employment Agreement or any of the
Executive’s entitlements hereunder.

 

1.6 Other Benefits. During the Employment Term, the Executive shall be entitled
to participate in all employee benefit plans and programs made available to the
Company’s senior level executives as a group or to its employees generally, as
such plans or programs may be in effect from time to time (the “Benefit
Coverages”), including, without limitation, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection and travel accident insurance.

 

1.7 Reimbursement of Expenses; Vacation; Sick Days and Personal Days. The
Executive shall be provided with reimbursement of expenses related to the
Executive’s employment by the Company, including reasonable expenses for travel
within the scope of the Executive’s employment as long as such travel is
pre-approved by the Chief Executive Officer. The Executive shall be entitled to
vacation and holidays in accordance with the Company’s normal personnel policies
for senior level executives, but not less than four (4) weeks of vacation per
calendar year. The Executive is willing to relocate to any place which the
Company may move to within the United States and understands he is not entitled
to reimbursement of the relocation fees or car services unless subsequently
agreed to by the Company in writing.

 

1.8 No Other Compensation. Except as expressly provided in Sections 1.4 through
1.7, the Executive shall not be entitled to any other compensation or benefits.

 

2. Representations and Warranties of the Executive. The Executive represents and
warrants to the Company as follows:

 

2.1 No Conflicts. The execution and delivery by the Executive of this Employment
Agreement, and the performance by the Executive of its obligations hereunder, do
not and will not (i) violate or conflict with any law, ordinance, or regulation,
or order, decree or judgment of any arbitrator, court or administrative or other
governmental body which is applicable to, binding upon or enforceable against
the Executive or any of his assets, (ii) constitute or result in any breach of
any of the terms, provisions, conditions of, or constitute a default under, or
an event which, with notice or lapse of time or both, would constitute a default
under, any indenture, agreement, contract or other document to which the
Executive is a party or by which the Executive may be bound or (iii) require the
consent or approval of any court, governmental authority or other person.
Neither the execution, delivery nor performance of this Employment Agreement,
nor the consummation by the Executive of the obligations contemplated hereby
requires the consent of, authorization by, exemption from, filing with or notice
to any governmental entity or any other person.

 

3. Representations of the Company. The Company represents and warrants to the
Executive as follows:

 

3.1 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Employment
Agreement. The execution and delivery of this Employment Agreement by the
Company and the implementation thereof by the Company have been duly authorized
by the Company’s Board and no further filing, consent, or authorization is
required by the Company, its Board or its stockholders. This Employment
Agreement has been duly executed and delivered by the Company, and constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

 

 

 

3.2 No Conflict. The execution, delivery and performance of this Employment
Agreement by the Company will not (i) result in a violation of the Company’s
Certificate of Incorporation, as amended, or other organizational document of
the Company or any of its subsidiaries, any capital stock of the Company or any
of its subsidiaries or bylaws of the Company or any of its subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected) except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a material adviser effect on the Company or
its subsidiaries.

 

4. Confidential Information. The Executive recognizes and acknowledges that by
reason of Executive’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, the Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” and plans, financing services, funding programs, costs, strategy and
programs, computer programs and software and financial information (collectively
referred to as “Confidential Information”). Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Company and
Executive covenants that he will not, unless expressly authorized in writing by
the Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information. The Executive also covenants that
at any time after the termination of such employment, directly or indirectly, he
will not use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s employment shall remain the property of the Company.
Except as required in the performance of Executive’s duties for the Company, or
unless expressly authorized in writing by the Company, the Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the performance of Executive’s duties for the Company and in
a manner consistent with the Company’s policies regarding Confidential
Information. Upon termination of Executive’s Employment Agreement, the Executive
agrees to return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.

 

5. Non-Competition; Non-Solicitation.

 

5.1 Non-Compete. The Executive hereby covenants and agrees that during the
Employment Term and for a period of two years following the end of the
Employment Term, the Executive will not, without the prior written consent of
the Company, directly or indirectly, on his own behalf or in the service or on
behalf of others, whether or not for compensation, engage in any business
activity, or have any interest in any person, firm, corporation or business,
through a subsidiary or parent entity or other entity (whether as a shareholder,
agent, joint venture, security holder, trustee, partner, Executive, creditor
lending credit or money for the purpose of establishing or operating any such
business, partner or otherwise) with any Competing Business in the Covered Area,
except with the consent of the Chief Executive Officer. For the purpose of this
Section 5.1, (i) “Competing Business” means any company engaged in mobile
solutions and full lifecycle management services, substantially similar to those
of the Company; and (ii) “Covered Area” means all geographical areas of the
United States where the Company operates and may operate.

 

5.2 Non-Solicitation. The Executive further agrees that as long as the Agreement
remains in effect and for a period of one (1) year from its termination, the
Executive will not divert any business of the Company and/or any affiliate of
the Company to any other person, entity or competitor, or induce or attempt to
induce, directly or indirectly, any person to leave his or her employment with
the Company.

 

 

 

 

5.3 Remedies. The Executive acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 5 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available in law or at equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against the threatened breach of this
Section 5 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 

6. Termination.

 

6.1 Termination without Cause or for Good Reason.

 

(a) If this Agreement is terminated by the Company other than for Cause (as
defined in Section 6.4 hereof) or as a result of Employee’s death or Permanent
Disability (as defined in Section 6.2 hereof), or if Employee terminates his
employment for Good Reason (as defined in Section 6.1(b) hereof) prior to the
expiration of each Employment Term, the Employee shall receive or commence
receiving as soon as practicable in accordance with the terms of this Agreement:

 

(i) a severance payment (the “Severance Payment”), which amount shall be paid in
a cash lump sum within ten (10) days of the date of termination, in an amount
equal to the aggregate amount of the Employee’s Base Salary for the then
remaining Employment Term under this Employment Agreement;

 

(ii) expense reimbursement which shall be paid in a lump sum payment within ten
(10) days of the date of termination, in an amount equal Employee’s reimbursed
expenses set forth in Section 1.7; and

 

(iii) payment in respect of compensation earned but not yet paid (the
“Compensation Payment”) which amount shall be paid in a cash lump sum within ten
(10) days of the date of termination. For the purposes of this Section, the
Compensation Payment shall include any payment for the pro-rata number of
vacation days earned, but not taken in the preceding calendar year;

 

(b) For purposes of this Agreement, “Good Reason” shall mean any of the
following (without Employee’s express prior written consent):

 

(i) Any material breach by Company of any provision of this Agreement, including
any material reduction by Company of Employee’s duties or responsibilities
(except in connection with the termination of Employee’s employment for Cause,
as a result of Permanent Disability, as a result of Employee’s death or by
Employee other than for Good Reason);

 

(ii) A reduction by the Company in Employee’s Base Salary or any failure of the
Company to reimburse Employee for material expenses described in Section 1.7;

 

(iii) The failure by the Company to obtain the specific assumption of this
Employment Agreement by any successor or assign of Company as provided for in
Section 7 hereof; or

 

(iv) Upon a Change in Control of Company (as such term is hereinafter defined).

 

(c) The following provisions shall apply in the event the compensation provided
in Section 6.1(a) becomes payable to the Employee:

 

 

 

 

(i) if the Severance Payment provided for in Section 6.1(a)(i) above cannot be
finally determined on or before the tenth day following such termination, the
Company shall pay to the Employee on such day an estimate, as determined in good
faith by the Company of the minimum amount of such compensation and shall pay
the remainder of such compensation (together with interest at the Federal
short-term rate provided in Section 1274(d)(1)(C)(i) of the Code) as soon as the
amount thereof can be determined but in no event later than the thirtieth day
after the Date of Termination. In the event the amount of the estimated payment
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to the Employee payable on the fifth day after
demand by the Company (together with interest at the Federal short-term rate
provided in Section 1274(d)(1)(C)(i) of the Code).

 

(ii) If the payment of the Total Payments (as defined below) will be subject to
the tax (the “Excise Tax”) imposed by Section 409A of the Code, the Company
shall pay the Employee on or before the tenth day following the Date of
Termination, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Employee, after deduction of any Excise Tax on Total
Payments and any federal and state and local income tax and Excise Tax upon the
payment provided for by this paragraph, shall be equal to the Total Payments.
For purposes of determining whether any of the payments will be subject to the
Excise Tax and the amount of such Excise Tax, (A) any payments or benefits
received or to be received by the Employee in connection with a Change in
Control of the Company or the Employee’s termination of employment, whether
payable pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, its successors, any person whose actions result
in a Change in Control of the Company or any corporation affiliated or which, as
a result of the completion of transaction causing such a Change in Control, will
become affiliated with the Company within the meaning of Section 1504 of Code
(the “Total Payments”) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless, in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to the Employee, the Total Payments (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code either in
their entirety or in excess of the base amount within the meaning of Section
280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax, (B) the
amount of the Total Payments that shall be treated as subject to the Excise Tax
shall be equal to the lesser of (I) the total amount of the Total Payments or
(II) the amount of excess parachute payments or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of Section
280G of the Code. For purposes of determining the amount of the Gross-Up
Payment, the Employee shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Employee’s residence
on the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. In the
event the Excise Tax is subsequently determined to be less than the amount taken
into account hereunder at the time of termination of the Employee’s employment,
the Employee shall repay to the Company at the time the amount of such reduction
in Excise Tax is finally determined the portion of the Gross-Up Payment that can
be repaid such that the Employee remains whole on an after-tax basis following
such repayment (taking into account any reduction in income or excise taxes to
the Employee from such repayment) plus interest on the amount of such repayment
at the Federal short-term rate provided in Section 1274(d)(1)(C)(i) of the Code.
In the event the Excise Tax is determined to exceed the amount taken into
account hereunder at the time of the termination of the Employee’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

 

 

 

 

(iii) This Employment Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (the “Code”) or an exemption or
exclusion therefrom. Each payment under this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. All reimbursements and in-kind benefits provided
under this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by the Company under this Agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided that Employee
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; (ii) the amount of in-kind benefits that
the Company is obligated to pay or provide in any given calendar year (other
than medical reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B))
shall not affect the in-kind benefits that the Company is obligated to pay or
provide in any other calendar year; (iii) Employee’s right to have the Company
pay or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Employee’s remaining lifetime or if longer, through the 20th
anniversary of the Effective Date. To the extent Employee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance promulgated thereunder and any elections made by
the Company in accordance therewith, notwithstanding the timing of payment
provided in any other Section of this Agreement, no payment, distribution or
benefit under this Agreement that constitutes a distribution of deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b))
upon separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)), after taking into account all available exemptions, that would
otherwise be payable, distributable or settled during the six-month period after
separation from service, will be made during such six-month period, and any such
payment, distribution or benefit will instead be paid, distributed or settled on
the first business day after such six-month period; provided, however, that if
Employee dies following the Date of Termination and prior to the payment,
distribution, settlement or provision of the any payments, distributions or
benefits delayed on account of Section 409A of the Code, such payments,
distributions or benefits shall be paid or provided to the personal
representative of Employee’s estate within 30 days after the date of Employee’s
death

 

6.2 Permanent Disability. If the Employee becomes incompetent or totally and
permanently disabled (as defined below, “Permanent Disability”), the Company may
terminate this Agreement on written notice thereof, and the Employee shall
receive or commence receiving, as soon as practicable:

 

(a) amounts payable pursuant to the terms of the disability insurance policy or
similar arrangement which Company maintains for the Employee, if any, during the
term hereof; and

 

(b) the Compensation Payment which shall be paid to Employee as a cash lump sum
within 30 days of such termination.

 

For purposes of this Agreement, “Permanent Disability” shall be deemed to have
occurred if the Employee is unable, due to any physical or mental disease or
condition, to perform his normal duties of employment for a period of thirty
(30) consecutive days or sixty (60) days in any twelve month period. The
existence of the Employee’s Permanent Disability shall be determined by the
Company on the advice of a physician chosen by the Company and reasonably
acceptable to the Employee, and the Company reserves the right to have the
Employee examined by such physician at the Company’s expense.

 

6.3 Death. In the event of the Employee’s death during an Employment Term
hereunder, this Agreement will terminate, and the Employee’s estate or
designated beneficiaries shall receive or commence receiving, as soon as
practicable in accordance with the terms of this Agreement:

 

(a) any death benefits provided under the Employee benefit programs, plans and
practices in which the Employee has an interest, in accordance with their
respective terms;

 

(b) the Compensation Payment which shall be paid to Employee’s estate as a cash
lump sum within 30 days of such termination; and

 

(c) such other payments under applicable plans or programs to which Employee’s
estate or designated beneficiaries are entitled pursuant to the terms of such
plans or programs.

 

 

 

 

6.4 Voluntary Termination by Employee: Discharge for Cause. The Company shall
have the right to terminate this Employment Agreement for Cause (as hereinafter
defined). In the event that the Employee’s employment is terminated by Company
for Cause, as hereinafter defined, or by the Employee other than for Good Reason
or other than as a result of the Employee’s Permanent Disability or death, prior
to the Termination Date, the Employee shall be entitled only to receive, as a
cash lump sum within 30 days of such termination, the Compensation Payment. As
used herein, the term “Cause” shall be limited to (a) willful malfeasance or
willful misconduct by the Employee in connection with the services to the
Company in a matter of material importance to the conduct of the Company’s
affairs which has a material adverse effect on the business of the Company, or
(b) the conviction of the Employee for commission of a felony. For purposes of
this subsection, no act or failure to act on the Employee’s part shall be
considered “willful” unless done, or omitted to be done, by the Employee not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company. Termination of this Employment Agreement for Cause
pursuant to this Section 6.4 shall be made by delivery to the Employee of a copy
of a resolution duly adopted by the Board at a meeting duly called and held for
such purpose (after 30 days prior written notice to the Employee and reasonable
opportunity for the Employee to be heard before the Board of Directors prior to
such vote), finding that in the good faith business judgment of such Board, the
Employee was guilty of conduct set forth in any of clauses (a) through (b) above
and specifying the particulars thereof.

 

6.5 Change In Control. For purposes of this Employment Agreement, a “Change in
Control” shall be deemed to have occurred if (i) there shall be consummated (A)
any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company’s Common Stock
immediately prior to the merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Company, or (ii) the stockholders of the Company shall approve any plan or
proposal for the liquidation or dissolution of the Company, or (iii) any person
(as such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than the Company, the Employee or any
Employee benefit plan sponsored by the Company, or such person on the Effective
Date hereof is a 20% or more beneficial owner, shall become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing in
special circumstances) having the right to vote in the election of directors, as
a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, or (iv) at any time during a period of two
consecutive years, individuals who at the beginning of such period, constituted
the Board of Directors of the Company shall cease for any reason to constitute
at least a majority thereof, unless the election or the nomination for election
by the Company’s stockholders of each new director during such two-year period
was approved by a vote of at least two-thirds of the directors then still in
office, who were directors at the beginning of such two-year period.

 

If a Change in Control of the Company shall have occurred while the Executive is
a director of the Company, the Executive shall be entitled to the compensation
provided in Section 6.1(a) of this Agreement upon the subsequent termination of
this Agreement by either the Company, or the Executive within two years of the
date upon which the Change in Control shall have occurred, unless such
termination is a result of (i) the Executive’s death; (ii) the Executive’s
Permanent Disability; (iii) the Executive’s Retirement; or (iv) the Executive’s
termination for Cause.

 

7. Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns and successors of the
Company, but neither this Employment Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by the
Executive (except by will or by operation of the laws of intestate succession or
by Executive notifying the Company that cash payment be made to an affiliated
investment partnership in which Executive is a control person) or by the
Company, except that Company may assign this Employment Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of Company, if such successor expressly
agrees to assume the obligations of Company hereunder. The Executive may not
assign this Employment Agreement without the prior written consent of the
Company. The Company may assign its rights without the written consent of the
executive, so long as the Company or its assignee complies with the other
material terms of this Employment Agreement. The rights and obligations of the
Company under this Employment Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company, and the
Executive’s rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors.

 

 

 

 

8. Indemnification. The Executive shall be indemnified by the Company against
all liability incurred by the Executive in connection with any proceeding,
including, but not necessarily limited to, the amount of any judgment obtained
against Executive, the amount of any settlement entered into by the Executive
and any claimant with the approval of the Company, attorneys’ fees, actually and
necessarily incurred by him in connection with the defense of any action, suit,
investigation or proceeding or similar legal activity, regardless of whether
criminal, civil, administrative or investigative in nature (“Claim”), to which
he is made a party or is otherwise subject to, by reason of his being or having
been a director, officer, agent or employee of the Company, to the full extent
permitted by applicable law and the Certificate of Incorporation of the
Company.. Such right of indemnification will not be deemed exclusive of any
other rights to which Executive may be entitled under Company’s Certificate of
Incorporation or By-laws, as in effect from time to time, any agreement or
otherwise.

 

9. General Provisions.

 

9.1 Modification, No Waiver. No modification, amendment or discharge of this
Employment Agreement shall be valid unless the same is in writing and signed by
all parties hereto. Failure of any party at any time to enforce any provisions
of this Employment Agreement or any rights or to exercise any elections hall in
no way be considered to be a waiver of such provisions, rights or elections and
shall in no way affect the validity of this Employment Agreement. The exercise
by any party of any of its rights or any of its elections under this Employment
Agreement shall not preclude or prejudice such party from exercising the same or
any other right it may have under this Employment Agreement irrespective of any
previous action taken.

 

9.2 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Quest Solution, Inc.

860 Conger Street

Eugene, OR 97402

 

If to Executive, to:

 

Benjamin Kemper

860 Conger Street

Eugene, OR 97402

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

9.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

9.4 Further Assurances. Each party to this Employment Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Employment Agreement.

 

9.5 Severability. Should any one or more of the provisions of this Employment
Agreement or of any agreement entered into pursuant to this Employment Agreement
be determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Employment Agreement and of each
other agreement entered into pursuant to this Employment Agreement shall be
given effect separately from the provisions or portion thereof determined to be
illegal or unenforceable and shall not be affected thereby.

 

9.6 Entire Agreement. This Employment Agreement supersedes all prior agreements
and understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

9.7 Counterparts; Facsimile. This Employment Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument. This Employment Agreement may be executed by facsimile with original
signatures to follow.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Employment Agreement as of the date first written above.

 

Executive   Quest Solution, Inc.             Benjamin Kemper   Name:     Title:

 

 

 

